Case 19-14709-JDW        Doc 11      Filed 12/12/19 Entered 12/12/19 10:08:05        Desc Main
                                     Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO.:

DANIEL MOORE                                                                    19-14709-JDW

                              OBJECTION TO EXEMPTIONS

       COMES NOW Locke D. Barkley, the Chapter 13 Trustee (the “Trustee”), by and through

counsel, and objects to the Debtor’s claimed exemptions as follows:

       The total amount of all exemptions claimed pursuant to Miss. Code Ann. § 85-3-1(a) is in

excess of the statutory allowance.

       WHEREFORE, PREMISES CONSIDERED, the Trustee requests that this Court enter its

order sustaining the Objection and ordering that the above referenced property claimed as exempt

be disallowed. The Trustee prays for other such general and specific relief which this Court may

deem just.

       Dated: December 12, 2019.

                                             Respectfully submitted,

                                             LOCKE D. BARKLEY
                                             CHAPTER 13 TRUSTEE

                                       BY:   /s/ Melanie T. Vardaman
                                             MELANIE T. VARDAMAN (MSB# 100392)
                                             W. Jeffrey Collier (MSB 10645)
                                             Attorneys for the Chapter 13 Trustee
                                             6360 I-55 North, Suite 140
                                             Jackson, Miss. 39211
                                             (601) 355-6661
                                             mvardaman@barkley13.com




                                                1
Case 19-14709-JDW        Doc 11     Filed 12/12/19 Entered 12/12/19 10:08:05             Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: December 12, 2019

                                      /s/ Melanie T. Vardaman
                                      MELANIE T. VARDAMAN




                                                 2
